Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:

As per the independent claims, the prior art of record, individually or in combination does not explicitly teach generating first speech data and/or second speech data from the generator, the first speech data and the second speech data each configured to represent speech, the first speech data and the second 10 speech data each including a candidate watermark; producing an inconsistency message as a function of at least one difference between the first speech data and at least authentic speech data; transforming the first speech data and/or the second speech data, including the candidate watermark, using a watermark robustness module to produce transformed speech data including a transformed candidate watermark, the transformed speech data including a transformed candidate watermark; and producing a watermark-detectability message, using a watermark 20 detection machine learning system, relating to one or more desirable watermark features of the transformed candidate watermark.  A representative piece of prior art, Modulate LLC (20180342256) teaches watermarking speech data (the system 100 may add frequency components/watermarks that can be easily detected to prove that the speech sample in inauthentic, para 0131; the source speech data may be transformed into a transformed speech segment in the target timbre.  The system may also add a watermark to the transformed speech segment, para 0011), training to generate speech data including the watermark (a system for training a speech conversion system includes source speech data that represents a first speech segment of a source voice, para 0006; the soured speech data may be transformed into a transformed speech segment in the target timbre.  The system may also add a watermark to the transformed speech segment (para -0011), speech including a candidate (The generative neural network 140 used this augmented voice profile 144 to generate speech data that represents a candidate speech segment 146 i.e., speech that is supposed to imitate the target 104, but that is not authentic speech from the target 104.  The generated candidate speech segment 146 can be said to be in a candidate voice, para 009a6), an inconsistent message as a function of difference between speech and authentic speech data (The discriminative machine learning system determines at least on inconsistency between the first candidate speech data and the target timbre data with reference to the timbre data of the plurality of different voices.  The discriminative machine learning system also produces an inconsistency message that has information relating to the inconsistency between the first candidate speech data and the target timbre data, para 0004. The discriminative neural network produces the inconsistency message when there is a percentage confidence interval that the first candidate voice is the target voice, para 0007; the inconsistency message 146 can determine whether the candidate speech segment 146 is within the correct parameters of human speech, or whether it fall outside what is normal human speech, para 0105), transforming speech data (The source speech data may be transformed into a transform speech segment in the target timbre.  The system may also add a watermark to the transformed speech segment, para 0011, the frequency of the speech segment 103 is transformed to reflect the frequency distributions present in the target voice 104.  This transforms the speech segment 103 into the target voice 104, para 0117), an adversarial neural network configured to train generative neural network to generate synthetic speech in a target voice (During adversarial training, the generative neural network 140 takes in input speech an applies a target timbre, but the discriminator 142 looks at the output speech and makes a determination as to whether it is “real”  human speech by the target voice 104.  The generative neural network 140 learns to remove the input speaker timbre and use the target speakers timbre, para 0116, speech data configures to represent human speech  (the inconsistency message 146 can determine whether the candidate speech segment 146 is within the correct parameters of human speech, or whether it falls outside what is normal human speech, para 01015, target timbre data that relates to a target voice (target timbre relating to the target voice para 0004). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        06/25/2022